Citation Nr: 1044810	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-33 695A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for 
left ear hearing loss.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions of January 2007, January 2010, and 
June 2010.

The Board notes that the Veteran had not perfected the appeal of 
his claim for an increased disability rating for PTSD before the 
Board hearing.  In January 2010, the RO granted service 
connection for PTSD.  The Veteran disagreed with the disability 
rating assigned and a Statement of the Case was issued in June 
2010.  The Veteran has never filed a formal VA Form 9, 
Substantive Appeal, as to this claim.  However, during the Board 
hearing held in September 2010, within one year of the decision 
being appealed, the Veteran indicated his intent to pursue a 
higher disability rating and provided testimony on this issue; 
all of which has been reduced to writing in the hearing 
transcript.  Thus, the Board will consider the transcript of the 
Board hearing as the equivalent of a VA Form 9 for purposes of 
establishing our review of this appeal.  See 38 C.F.R. §§ 20.202, 
20.300, 20.302(b); also see Percy v. Shinseki, 23 Vet. App. 37 
(2009).

The transcript of the September 2010 videoconference hearing on 
appeal contains multiple inaudible portions, mostly involving the 
apparently soft-spoken testimony of the Veteran's wife.  However, 
the Board finds that the deficiencies of the transcript are not 
material as the veteran's contentions are nevertheless clear and 
understandable, as enhanced by the written contentions contained 
in the file, and the recollection of the undersigned Veterans Law 
Judge who presided over the hearing. 

The issue of entitlement to an increased disability rating for 
PTSD is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear hearing acuity is within normal 
limits.

2.  Audiometric testing conducted in November 2008 reveals Level 
VII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Absent a current disability, service connection right ear 
hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).

2.  A noncompensable disability rating is warranted for the 
Veteran's left ear hearing loss.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The Veteran was 
provided with this information as to his claim for entitlement to 
service connection for right ear hearing loss in a September 2006 
letter, prior to the initial adjudication of the claim.  A May 
2009 letter was tailored to the increased disability rating for 
left ear hearing loss.  The VA is also required to inform the 
Veteran of how the VA assigns disability ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Review of the claims file shows that the Veteran was informed of 
these elements with regard to his claims in letters of May 2009 
and July 2009.  

VA medical records, service treatment records, and VA examination 
reports have been obtained and reviewed in support of the 
Veteran's claims.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are more than adequate.  The examination reports 
provide adequate bases for making a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159.  As noted 
above, the Veteran presented sworn testimony in support of his 
claims during a September 2010 hearing on appeal.  The Veteran 
and his representative have presented written statements in 
support of his claims.  All relevant records and contentions have 
been carefully reviewed.  The Board therefore concludes that the 
VA's duties to notify and assist have been met with regard to the 
matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The Veteran's service treatment records reflect that his hearing 
acuity was within normal limits upon his entry onto active duty.  
At separation, however, mild left ear hearing loss was show 
during audiometric testing.  Hearing acuity in the right ear was 
within normal limits at separation.

The report of a December 2006 VA audiology treatment note 
reflects the Veteran's complaints of difficulty hearing, 
especially in noise.  Pure tone testing was interpreted as 
showing normal hearing thresholds in the right ear.  The 
diagnosis given was of asymmetric sensorineural hearing loss.  
The audiologist commented that this hearing loss will likely 
result in communication difficulty, especially in noise.  A 
particular type of hearing aid was recommended for his left ear, 
however, and the Veteran was counseled as to how to apply to have 
the VA pay for the cost of the aid.

A VA compensation examination was conducted in November 2008.  
Testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
65
65
65
65
65

The average pure tone threshold in the right ear was calculated 
as 14, while the average pure tone threshold in the left ear was 
calculated as 65.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 48 percent in the 
left ear.

A June 2009 VA examination yielded a diagnosis of severe 
unilateral left ear sensorineural hearing loss.  This diagnosis 
was based upon prior audiometric testing, however, as no 
contemporaneous testing was conducted.  The examining physician 
also commented that a cross type left ear hearing aid, where the 
receiver in his left ear is shunted to the right ear for hearing, 
would be appropriate for the Veteran.

During the September 2010 hearing on appeal, the Veteran and his 
wife testified as to his difficulty hearing from his left ear and 
the impact this has upon his daily activities.  He explained that 
he had not obtained a left ear hearing aid, because he believed 
it would not help very much.  Various written statements and the 
Veteran's own hearing testimony all attest to the fact that he 
needs to turn his head so that his right ear is near whomever is 
speaking to him.  

The evidence of record thus establishes that the Veteran 
currently has greatly-impaired hearing in his left ear, but that 
he experiences normal hearing in his right ear.  

Service connection

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

When a chronic disease of the nervous system becomes manifest to 
a degree of 10 percent within one year of the veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 200, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Review of the Veteran's recent audiometric test results reveals 
that his right ear hearing acuity is considered to be normal, and 
does not meet the criteria for impaired hearing set forth in 
38 C.F.R. § 3.385.  Thus, although the Veteran has an overall 
hearing impairment, due to the severity of his left ear hearing 
loss, his right ear hearing acuity is within normal limits.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to disease or injury in service, service connection 
requires competent medical evidence of a current related 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Absent 
evidence of a current disability involving right ear hearing 
loss, the Board holds that service connection is inappropriate 
and the claim therefor must be viewed as invalid.  

Increased rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If a veteran has an unlisted 
disability, it will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted disease or 
injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
disagreement with the initial rating assigned following a grant 
of service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an increased 
rating, it is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 C.F.R. § 
4.3. 
  
Because the veteran has perfected an appeal as to the assignment 
of the initial rating for left ear hearing loss following the 
initial award of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection until the present.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The VA is required to consider the level of the 
Veteran's impairment throughout the entire period, to include 
consideration of possible staged ratings.  O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).  

In this case, however, the evidence of record indicates that the 
Veteran's left ear hearing loss has been essentially stable 
throughout the appeal period.  Significantly, in this regard, the 
Veteran does not contend that his hearing acuity has worsened 
since the inception of this claim; rather he asserts that the 
noncompensable rating assigned is inadequate to compensate him 
for the functional impairment he experiences on a daily basis in 
all aspects of his life.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from hearing 
impairment, the rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  "...disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, unless the other ear 
meets the criteria set forth in 38 C.F.R. §3.385.  38 C.F.R. 
§§ 3.383, 4.85(f).

Exceptional patterns of hearing impairment are deemed to exist:  
(a) When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  (b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86.

Applying the Veteran's November 2008 audiometric results using 
Table VI yields a Roman numeral designation of VIII in the left 
ear.  Governing regulation instructs that the Veteran's right ear 
is given a Roman numeral designation of I.  It is informative to 
note, however, that plugging the Veteran's actual audiometric 
test results for the right ear into the Table, as though it were 
service-connected also yields a Roman numeral designation of I, 
meaning that the Veteran's disability rating for hearing loss is 
the same whether the right ear loss is service-connected or not.  
Calculating the disability rating utilizing Table VII yields a 
result of 0 percent, or noncompensable.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In this case, the record does reveal puretone thresholds meeting 
the definition of exceptional hearing impairment under 38 C.F.R. 
§ 4.86.  However, it does not appear that the veteran would 
benefit from application of this provision, as use of Table VIa 
yields a Roman numeral designation of V, which also warrants a 
0 percent disability rating under Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Under these circumstances, the Board finds that the record 
presents no basis for the assignment of a compensable disability 
rating for the Veteran's left ear hearing loss.  

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b).  There 
is no indication in the record that the schedular evaluation is 
inadequate to evaluate the impairment of the Veteran's earning 
capacity due to the disability at issue.  The veteran has not 
required hospitalization for hearing loss and the manifestations 
of the disability are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board encourages the Veteran to obtain the VA-provided 
hearing aid which has been recommended for his left ear, as this 
will hopefully ameliorate some of the difficulty he is 
experiencing.


ORDER

Service connection for right ear hearing loss is denied.

A compensable disability rating for left ear hearing loss is 
denied.


REMAND

During the September 2010 hearing on appeal, the veteran 
testified that he participated in an inpatient hospital program 
for the treatment of his PTSD in September 2010.  The records 
reflecting this program have not been associated with the 
Veteran's claims file and thus are not available for review by 
adjudicators.  His outpatient treatment reports should be updated 
for the file as well.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lastly, we note that the Veteran testified that he believes his 
service-connected disabilities affect his job performance.  If 
the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability is warranted as a result of that 
disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because 
the record also indicates that the Veteran is in fact, working, 
an unemployability claim is not reasonably raised; however, the 
Board finds that an extra-schedular claim has been raised, for 
which referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b) should be explicitly considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all inpatient and 
outpatient records of VA mental health, 
psychological, and psychiatric treatment 
afforded to the Veteran by the VA medical 
system in Arkansas subsequent to June 2010 
for inclusion in the file.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  Any evidentiary 
development which may become apparent 
should be conducted.  The RO should 
explicitly consider whether referral of an 
extra-schedular claim to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b) is warranted.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




Continued on next page





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


